Emery, J.
The plaintiff, a deputy sheriff, armed with a writ against one Clement (described as trustee) and for the purpose of attachment thereon took into his possession certain goods as the property of Clement. If the attachment was valid and was followed by a valid judgment against Clement, the plaintiff, the attaching officer, became responsible for the goods to the judgment creditor in that suit to the amount of his judgment. If the attachment was invalid in its inception, or was not followed by a valid judgment against Clement, the plaintiff became responsible for the goods to their legal owner or custodian. Instead of keeping the goods in his own, possession to meet' whichever responsibility should be finally cast upon him, he intrusted them to these defendants taking their receipt, a written obligation to safely keep them and re-deliver them to him on demand, and containing a stipulation that the receipt should be conclusive of their liability under all circumstances to the officer for the stated value of the goods. He afterward demanded such re-delivery but the. defendants have refused to re-deliver the goods, and this suit is upon the receipt.
The defendants now contend that the goods belonged, not to Clement personally, but to a trust estate of which Clement was trustee, and hence were not attachable on the writ against Clement personally, though described as trustee. They also contend that no valid judgment was obtained against Clement for want of proper service of the writ upon him, he not having appeared.
As against the terms of their receipt both of these contentions are. unavailing, even if well founded in fact. In either .case, the officer would be responsible to some one for the goods, .to the lawful owner or custodian. He was entitled to have the goods back from his receiptor to enable him to respond to any valid claim. The defendants, the receiptors, can avoid their obligation to the officer only by showing that the officer is free from liability to any person on account of his attachment. This they have not done. Brown v. Atwell, 31 Maine, 351; Harris v. Morse, 49 Maine, 432 ; *39Torrey v. Otis, 67 Maine, 573; Bangs v. Beacham, 68 Maine, 425.
The only evidence in the case as to the value of the goods received by tbe defendants is their statement in the receipt that they are of the value of one thousand dollars. The judgment must therefore be for that sum.

Judgment for the plaintiff for ‡1000, with interest from date of writ.